ICJ_104_LaGrand_DEU_USA_1999-03-05_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRÊTS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE LAGRAND

(ALLEMAGNE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE DU 5 MARS 1999

1999

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

LAGRAND CASE

(GERMANY v. UNITED STATES OF AMERICA)

ORDER OF 5 MARCH 1999

 
Mode officiel de citation:

LaGrand ( Allemagne c. Etats-Unis d'Amérique),
ordonnance du 5 mars 1999, C.I.J. Recueil 1999, p. 28

Official citation:

LaGrand (Germany v. United States of America),
Order of 5 March 1999, I. C.J. Reports 1999, p. 28

 

N° de vente:
ISSN 0074-4441 Sales number 722

ISBN 92-1-070791-5

 

 

 
5 MARS 1999

ORDONNANCE

LAGRAND
(ALLEMAGNE c. ÉTATS-UNIS D'AMÉRIQUE)

LAGRAND
(GERMANY rv. UNITED STATES OF AMERICA)

5 MARCH 1999

ORDER
28

COUR INTERNATIONALE DE JUSTICE

1999 ANNÉE 1999
5 mars
Rôle général
n° 104 5 mars 1999

AFFAIRE LAGRAND

(ALLEMAGNE c. ÉTATS-UNIS D’AMERIQUE)

ORDONNANCE

Présents: M. WEERAMANTRY, vice-président, faisant fonction de président
en l'affaire; M. SCHWEBEL, président de la Cour, MM. Opa,
GUILLAUME, RANJEVA, HERCZEGH, SHI, FLEISCHHAUER, KOROMA,
VERESHCHETIN, M HiGGins, MM. PARRA-ARANGUREN,
Kooumans, REZEK, juges; M. VALENCIA-OSPINA, greffier.

La Cour internationale de Justice,

Ainsi composée,

Après délibéré en chambre du conseil,

Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45 et 48 de son
Règlement,

Vu la requête déposée au Greffe de la Cour le 2 mars 1999, par laquelle
la République fédérale d'Allemagne a introduit une instance contre les
Etats-Unis d'Amérique en raison de «violations de la convention de
Vienne [du 24 avril 1963] sur les relations consulaires», qui auraient été
commises par les Etats-Unis,

Vu la demande en indication de mesures conservatoires présentée par
l'Allemagne le 2 mars 1999 et l'ordonnance par laquelle la Cour a indiqué
des mesures conservatoires le 3 mars 1999;

Compte tenu des vues des Parties, telles qu’exprimées par leurs repré-
sentants au cours d’une réunion que le vice-président, faisant fonction de
président en l'affaire, a tenue avec ceux-ci le 3 mars 1999,

4
29 LAGRAND (ORDONNANCE 5 III 99)

Fixe comme suit les dates d'expiration des délais pour le dépôt des
pièces de la procédure écrite:

Pour le mémoire de la République fédérale d'Allemagne, le 16 sep-
tembre 1999:

Pour le contre-mémoire des Etats-Unis d'Amérique, le 27 mars 2000:

Réserve la suite de la procédure.

Fait en francais et en anglais, le texte francais faisant foi, au Palais de
la Paix, 4 La Haye, le cing mars mil neuf cent quatre-vingt-dix-neuf,
en trois exemplaires, dont l’un restera déposé aux archives de la Cour
et les autres seront transmis respectivement au Gouvernement de la
République fédérale d'Allemagne et au Gouvernement des Etats-Unis
d'Amérique.

Le vice-président,
(Signé) Christopher G. WEERAMANTRY.

Le greffier,
(Signé) Eduardo VALENCIA-OSPINA.
